Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 1 of 23 Page ID #:835



1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   STACY LEE HERNANDEZ,                  CASE NO. CV 18-10619 AS

12                     Plaintiff,

13            v.                           MEMORANDUM OPINION
14   ANDREW M. SAUL, Commissioner
     of Social Security, 1
15
                       Defendant.
16

17

18            For the reasons discussed below, IT IS HEREBY ORDERED that,
19   pursuant to Sentence Four of 42 U.S.C. § 405(g), the Commissioner’s
20   decision is affirmed.

21

22                                  PROCEEDINGS

23

24        On December 21, 2018, Stacy Lee Hernandez (“Plaintiff”) filed

25   a Complaint seeking review of the denial of her application for

26
          1  Andrew M. Saul, Commissioner of Social Security, is
27   substituted for his predecessor. See 42 U.S.C. § 405(g); Fed. R.
     Civ. P. 25(d).
28
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 2 of 23 Page ID #:836



1    disability    benefits       by    the     Commissioner    of    Social    Security

2    (“Commissioner” or “Agency”).               (Dkt. No. 1).       The parties have

3    consented     to   proceed        before     the   undersigned    United     States

4    Magistrate Judge.          (Dkt. Nos. 11, 23, 24).              On May 16, 2019,

5    Defendant filed an Answer along with the Administrative Record

6    (“AR”).    (Dkt. Nos. 13, 14).        The parties filed a Joint Stipulation

7    (“Joint    Stip.”)    on    September        16,   2019,   setting   forth    their

8    respective positions regarding Plaintiff’s claims.                 (Dkt. No. 19).

9
10             BACKGROUND AND SUMMARY OF ADMINISTRATIVE RECORD
11

12        On    February    12,    2015,        Plaintiff   filed    applications    for

13   Disability Insurance Benefits (“DIB”) and Supplemental Security

14   Income (“SSI”), pursuant to Titles II and XVI of the Social Security

15   Act, alleging a disability onset date of October 28, 2012.                      (AR

16   103-04, 196-212). The Commissioner denied Plaintiff’s applications

17   initially and on reconsideration.               (AR 74-132).    On July 13, 2017,

18   Plaintiff, represented by counsel, testified at a hearing before

19   an Administrative Law Judge (“ALJ”).                (AR 32-73).      The ALJ also
20   heard testimony from Sharon Spaventa, a vocational expert (“VE”).

21   (AR 62-70, see id. 306-10).

22

23        On January 30, 2018, the ALJ denied Plaintiff’s request for

24   benefits.    (AR 15-26).      Applying the five-step sequential process,

25   the ALJ found at step one that Plaintiff has not engaged in

26   substantial gainful activity since October 28, 2012, the alleged

27   onset date.    (AR 18).      At step two, the ALJ found that Plaintiff’s

28   right elbow osteoarthritis, lumbar spine degenerative disc disease,

                                                 2
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 3 of 23 Page ID #:837



1    status post remote right arm surgery, affective disorder, obesity,

2    and headaches are severe impairments.           (AR 18).   At step three,

3    the ALJ determined that Plaintiff does not have an impairment or

4    combination   of   impairments    that   meet   or   medically   equal   the

5    severity of any of the listings enumerated in the regulations. 2

6    (AR 20-21).

7

8         The ALJ then assessed Plaintiff’s residual functional capacity

9    (RFC) 3 and concluded that she can perform sedentary work, as defined
10   in 20 C.F.R. §§ 404.1567(a) and 416.967(a), 4 except: Plaintiff can
11   be “on feet 4 hours of an 8-hour day; lift 20 pounds occasionally,

12   10 pounds frequently; push/pull occasionally with the right upper

13   extremity; occasionally balance, stoop, crawl; frequently fully

14   extended reaching with dominant upper extremity; simple routine

15   tasks.”   (AR 21).    At step four, the ALJ found that Plaintiff is

16   unable to perform any past relevant work.             (AR 24).    Based on

17   Plaintiff’s RFC, age, education, work experience and the VE’s

18
          2    The ALJ explicitly considered whether Plaintiff’s
19
     medically determinable mental impairments meet the requirements of
20   Listing 12.04 (depressive, bipolar and related disorders).     (AR
     20-21).
21
          3    The RFC is what a claimant can still do despite existing
22   exertional and nonexertional limitations.         See 20 C.F.R.
     §§ 404.1545(a)(1), 416.945(a)(1).
23
          4    “Sedentary work involves lifting no more than 10 pounds
24   at a time and occasionally lifting or carrying articles like docket
25   files, ledgers, and small tools.      Although a sedentary job is
     defined as one which involves sitting, a certain amount of walking
26   and standing is often necessary in carrying out job duties. Jobs
     are sedentary if walking and standing are required occasionally
27   and other sedentary criteria are met.” 20 C.F.R. §§ 404.1567(a),
     416.967(a).
28

                                          3
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 4 of 23 Page ID #:838



1    testimony, the ALJ determined, at step five, that there are jobs

2    that exist in significant numbers in the national economy that

3    Plaintiff    can   perform,   including   small   parts   assembler,     toy

4    stuffer, and addresser.       (AR 24-25).    Accordingly, the ALJ found

5    that Plaintiff was not under a disability as defined by the Social

6    Security Act from October 28, 2012, through the date of the

7    decision.    (AR 25-26).

8

9         The Appeals Council denied Plaintiff’s request for review on
10   October 19, 2018. (AR 1–6).       Plaintiff now seeks judicial review
11   of the ALJ’s decision, which stands as the final decision of the
12   Commissioner.      42 U.S.C. §§ 405(g), 1383(c).
13

14                              STANDARD OF REVIEW
15

16        This Court reviews the Commissioner’s decision to determine

17   if: (1) the Commissioner’s findings are supported by substantial

18   evidence; and (2) the Commissioner used proper legal standards.          42

19   U.S.C § 405(g); see Carmickle v. Comm’r, 533 F.3d 1155, 1159 (9th
20   Cir. 2008); Hoopai v. Astrue, 499 F.3d 1071, 1074 (9th Cir. 2007).

21   “Substantial evidence is more than a scintilla, but less than a

22   preponderance.”      Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.

23   1998) (citing Jamerson v. Chater, 112 F.3d 1064, 1066 (9th Cir.

24   1997)).     It is relevant evidence “which a reasonable person might

25   accept as adequate to support a conclusion.”         Hoopai, 499 F. 3d at

26   1074; Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996).               To

27   determine whether substantial evidence supports a finding, “a court

28   must consider the record as a whole, weighing both evidence that

                                          4
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 5 of 23 Page ID #:839



1    supports and evidence that detracts from the                      [Commissioner’s]

2    conclusion.”        Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir.

3    2001) (citation omitted); see Widmark v. Barnhart, 454 F.3d 1063,

4    1066 (9th Cir. 2006) (inferences “reasonably drawn from the record”

5    can constitute substantial evidence).

6

7          This Court “may not affirm [the Commissioner’s] decision

8    simply by isolating a specific quantum of support evidence, but

9    must also consider evidence that detracts from [the Commissioner’s]
10   conclusion.”        Ray v. Bowen, 813 F.2d 914, 915 (9th Cir. 1987)
11   (citation and internal quotation marks omitted).                      However, the

12   Court cannot disturb findings supported by substantial evidence,

13   even though there may exist other evidence supporting Plaintiff’s

14   claim.      See Torske v. Richardson, 484 F.2d 59, 60 (9th Cir. 1973).

15   “If   the    evidence     can    reasonably    support     either    affirming       or

16   reversing     the    [Commissioner’s]        conclusion,    [a]     court    may    not

17   substitute its judgment for that of the [Commissioner].”                     Reddick,

18   157 F.3d at 720-21 (citation omitted).

19
20                                        DISCUSSION

21

22         Plaintiff contends that the ALJ (1) improperly assessed her

23   RFC; (2) erred in assessing lay witness testimony; (3) failed to

24   properly      assess    her     subjective    symptoms;     and     (4)     posed    an

25   incomplete hypothetical to the VE.              (Joint Stip. at 7-10, 13-17,

26   19-23, 27-32).         After consideration of the parties’ arguments and

27   the record as a whole, the Court finds the Commissioner’s decision

28

                                              5
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 6 of 23 Page ID #:840



1    to be supported by substantial evidence and free from material

2    legal error. 5

3

4    A.     The ALJ’s Reasons for Discrediting Plaintiff’s Subjective

5           Symptom Testimony Were Specific, Clear and Convincing

6

7           At her hearing, Plaintiff testified that she stopped working

8    after a disagreement with her manager.               (AR 42-43).      She also

9    experienced chronic headaches and had difficulty extending her
10   right arm.       (AR 38-39, 44-46).         Plaintiff has headaches five to
11   six days a month where she cannot get out of bed.               (AR 51-52, 58).
12   Her medications do not help.         (AR 52).    Due to surgery as a child,
13   Plaintiff does not have full extension of her right arm and has
14   developed arthritis which has gotten worse in the last few years.
15   (AR 55-56).      She also has difficulty rotating her right elbow.            (AR
16   57).       She has had a cortisone injection in her elbow that helped
17   the pain for a couple days.          (AR 46).    Plaintiff experiences back
18   pain that radiates to her hip and right leg.           (AR 48-49).       The pain
19   in her back is 3/10 on a good day and 6/10 on a bad day.                 (AR 48).
20   Plaintiff experiences chronic depression, which is only partially

21   controlled with medication.          (AR 59).

22

23          Plaintiff    is   able   to    walk    only   one-half    block     before

24   experiencing pain.       (AR 49).     She can lift a gallon of milk with

25
            5  The harmless error rule applies to the review of
26   administrative decisions regarding disability. McLeod v. Astrue,
     640 F.3d 881, 886–88 (9th Cir. 2011); see Burch v. Barnhart, 400
27   F.3d 676, 679 (9th Cir. 2005) (an ALJ’s decision will not be
     reversed for errors that are harmless).
28

                                             6
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 7 of 23 Page ID #:841



1    her left arm without pain.      (AR 50, 57).    She can sit for 20 to 30

2    minutes before needing to move around.         (AR 50).   Plaintiff lives

3    with her adult daughter and is able to drive without difficulty.

4    (AR 53-54).    She does as many chores as possible and drives her

5    daughter to school.     (AR 55).

6

7         When assessing a claimant’s credibility regarding subjective

8    pain or intensity of symptoms, the ALJ must engage in a two-step

9    analysis.   Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017).
10   First, the ALJ must determine if there is medical evidence of an

11   impairment that could reasonably produce the symptoms alleged.

12   Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).            “In this

13   analysis, the claimant is not required to show that her impairment

14   could reasonably be expected to cause the severity of the symptom

15   she has alleged; she need only show that it could reasonably have

16   caused some degree of the symptom.”          Id. (emphasis in original)

17   (citation omitted).    “Nor must a claimant produce objective medical

18   evidence of the pain or fatigue itself, or the severity thereof.”

19   Id. (citation omitted).
20

21        If the claimant satisfies this first step, and there is no

22   evidence of malingering, the ALJ must provide specific, clear and

23   convincing reasons for rejecting the claimant’s testimony about

24   the symptom severity.    Trevizo, 871 F.3d at 678 (citation omitted);

25   see also Smolen, 80 F.3d at 1284 (“[T]he ALJ may reject the

26   claimant’s testimony regarding the severity of her symptoms only

27   if he makes specific findings stating clear and convincing reasons

28   for doing so.”); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

                                          7
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 8 of 23 Page ID #:842



1    (9th Cir. 2006) (“[U]nless an ALJ makes a finding of malingering

2    based on affirmative evidence thereof, he or she may only find an

3    applicant   not   credible    by   making    specific    findings    as     to

4    credibility and stating clear and convincing reasons for each.”).

5    “This is not an easy requirement to meet: The clear and convincing

6    standard is the most demanding required in Social Security cases.”

7    Garrison, 759 F.3d at 1015 (citation omitted).

8

9         Where, as here, the ALJ finds that a claimant suffers from a
10   medically determinable physical or mental impairment that could
11   reasonably be expected to produce her alleged symptoms, the ALJ
12   must evaluate “the intensity and persistence of those symptoms to
13   determine the extent to which the symptoms limit an individual’s
14   ability to perform work-related activities for an adult.”                 Soc.
15   Sec. Ruling (“SSR”) 16-3p, 2017 WL 5180304, at *3. 6             SSR 16–3p

16   superseded SSR 96–7p and eliminated the term “credibility” from

17   the Agency’s sub-regulatory policy.         However, the Ninth Circuit

18   has noted that SSR 16–3p

19
20        makes clear what [the Ninth Circuit’s] precedent already

21        required: that assessments of an individual’s testimony

22        by an ALJ are designed to “evaluate the intensity and

23        persistence of symptoms after the ALJ finds that the

24
          6    SSR 16-3p, which superseded SSR 96-7p, is applicable to
25
     this case, because SSR 16-3p, which became effective on March 28,
26   2016, was in effect at the time of the Appeal Council’s October
     19, 2018 denial of Plaintiff’s request for review. Nevertheless,
27   the regulations on evaluating a claimant’s symptoms, including
     pain, see 20 C.F.R. §§ 404.1529 and 416.929, have not changed.
28

                                          8
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 9 of 23 Page ID #:843



1          individual has a medically determinable impairment(s)

2          that   could   reasonably    be    expected   to   produce   those

3          symptoms,” and not to delve into wide-ranging scrutiny

4          of the claimant’s character and apparent truthfulness.

5

6    Trevizo, 871 F.3d at 678 n.5 (quoting SSR 16–3p) (alterations

7    omitted).

8

9          In discrediting the claimant’s subjective symptom testimony,
10   the   ALJ    may   consider:   “ordinary     techniques     of     credibility
11   evaluation, such as . . . prior inconsistent statements concerning
12   the symptoms, and other testimony by the claimant that appears less
13   than candid; unexplained or inadequately explained failure to seek
14   treatment or to follow a prescribed course of treatment; and the
15   claimant’s daily activities.”           Ghanim v. Colvin, 763 F.3d 1154,
16   1163 (9th Cir. 2014) (citation omitted).            Inconsistencies between

17   a claimant’s testimony and conduct, or internal contradictions in

18   the claimant’s testimony, also may be relevant.           Burrell v. Colvin,

19   775 F.3d 1133, 1137 (9th Cir. 2014); Light v. Soc. Sec. Admin.,
20   119 F.3d 789, 792 (9th Cir. 1997).             In addition, the ALJ may

21   consider the observations of treating and examining physicians

22   regarding, among other matters, the functional restrictions caused

23   by the claimant’s symptoms.             Smolen, 80 F.3d at 1284; accord

24   Burrell, 775 F.3d at 1137.        However, it is improper for an ALJ to

25   reject subjective testimony based “solely” on its inconsistencies

26   with the objective medical evidence presented.            Bray v. Comm’r of

27   Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (citation

28   omitted).

                                             9
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 10 of 23 Page ID #:844



 1         Further, the ALJ must make a credibility determination with

 2   findings that are “sufficiently specific to permit the court to

 3   conclude that the ALJ did not arbitrarily discredit claimant’s

 4   testimony.”    Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.

 5   2008) (citation omitted); see Brown-Hunter v. Colvin, 806 F.3d 487,

 6   493 (9th Cir. 2015) (“A finding that a claimant’s testimony is not

 7   credible must be sufficiently specific to allow a reviewing court

 8   to conclude the adjudicator rejected the claimant’s testimony on

 9   permissible grounds and did not arbitrarily discredit a claimant’s
10   testimony regarding pain.”) (citation omitted).          Although an ALJ’s
11   interpretation of a claimant’s testimony may not be the only
12   reasonable one, if it is supported by substantial evidence, “it is
13   not [the court’s] role to second-guess it.”         Rollins v. Massanari,
14   261 F.3d 853, 857 (9th Cir. 2001).

15

16         Plaintiff vaguely asserts that the ALJ erroneously discredited

17   her subjective symptom statements.         (Joint Stip. at 20-23).         As

18   set forth below, however, the ALJ provided multiple, specific,

19   clear, and convincing reasons, supported by evidence in the record,
20   to find Plaintiff’s complaints of pain and other symptomology only

21   partially credible.     (AR 22-23).

22

23         First,   the   ALJ   found   that   Plaintiff’s     statements      were

24   internally inconsistent.        (AR 22-23).     “[T]he ALJ may consider

25   inconsistencies either in the claimant’s testimony or between the

26   testimony and the claimant’s conduct.”        Molina v. Astrue, 674 F.3d

27   1104, 1112 (9th Cir. 2012); see Burch v. Barnhart, 400 F.3d 676,

28   680 (9th Cir. 2005) (“ALJ may engage in ordinary techniques of

                                          10
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 11 of 23 Page ID #:845



 1   credibility     evaluation,     such        as . . .      inconsistencies       in

 2   claimant’s     testimony”);    accord       20   C.F.R.      §§ 404.1529(c)(4),

 3   416.929(c)(4).    Moreover, a good response to treatment supports an

 4   adverse credibility finding.          See Tommasetti, 533 F.3d at 1040

 5   (“The record reflects that [the claimant] responded favorably to

 6   conservative     treatment     including . . .         the     use     of   anti-

 7   inflammatory medication [and] a transcutaneous electrical nerve

 8   stimulation unit . . . . Such a response to conservative treatment

 9   undermines [claimant’s] reports regarding the disabling nature of
10   his pain.”); Crane v. Shalala, 76 F.3d 251, 254 (9th Cir. 1996)
11   (“evidence    suggesting     that    [the    claimant]     responded    well    to

12   treatment” supports an adverse credibility finding).              The ALJ noted

13   that Plaintiff consistently reported that her                  medications and

14   treatment were effective at relieving her pain and other symptoms.

15   (AR 22).     Despite a history of depression, it was maintained by

16   medications from Plaintiff’s primary care provider.               (AR 319, 327-

17   66).    In July 2013, Plaintiff reported that analgesics relieved

18   her headaches.     (AR 342).        She reported significant improvement

19   after receiving epidural steroid injections in July, November, and
20   December 2014.      (AR 425, 435, 450).           In March 2015, Plaintiff

21   acknowledged improvement with baclofen and water therapy.                      (AR

22   411).    In April 2015, Plaintiff’s treating physician found that

23   Plaintiff was obtaining functional pain relief on her current

24   regimen.   (AR 406).    In March 2016, Plaintiff acknowledged 80% pain

25   relief from a recent epidural steroid injection.                (AR 490).      The

26   next month, Plaintiff’s treating physician again noted that she

27   was obtaining functional pain control with her current medication

28   regimen without any side effects.            (AR 484).       In November 2016,

                                            11
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 12 of 23 Page ID #:846



 1   Plaintiff reported good pain control from her opioid medications,

 2   with increased physical activity, improved mood, and normal sleep.

 3   (AR 536).         In May 2017, Plaintiff reported that her pain was 0/10.

 4   (AR       694).      These   admissions    directly       contradict   Plaintiff’s

 5   testimony of disabling pain.              See Warre v. Comm’r of Soc. Sec.

 6   Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can

 7   be controlled effectively with medication are not disabling for

 8   the purpose of determining eligibility for SSI benefits.”).

 9
10             Second,    the     ALJ   concluded       that    Plaintiff’s   reported

11   participation in everyday activities were inconsistent with her

12   testimony about pain and functional limitations.                 (AR 23).   “ALJs

13   must be especially cautious in concluding that daily activities

14   are inconsistent with testimony about pain, because impairments

15   that would unquestionably preclude work and all the pressures of a

16   workplace environment will often be consistent with doing more than

17   merely resting in bed all day.”                Garrison, 759 F.3d at 1016.

18   Nevertheless, an ALJ properly may consider the claimant’s daily

19   activities in weighing credibility.            Tommasetti, 533 F.3d at 1039.
20   If    a    claimant’s      level   of   activity    is    inconsistent   with   the

21   claimant’s asserted limitations, it has a bearing on credibility.

22   Garrison, 759 F.3d at 1016.              Here, in September 2016, Plaintiff

23   reported good function and activities of daily living with her

24   injections and medication.              (AR 23, 549).       As noted by the ALJ,

25   Plaintiff is able to do cleaning, laundry, drive a car, and shop

26   in stores.          (AR 23, 256-57).      She has no trouble handling money

27   and engaging in social activities, such as lunch and movies, with

28

                                               12
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 13 of 23 Page ID #:847



 1   her friends.      (AR 23, 257-58).    These activities belie Plaintiff’s

 2   testimony of disabling symptoms and limitations.

 3

 4         Plaintiff contends that it takes her all day to clean and has

 5   help doing some household chores.           (Joint Stip. at 20).      However,

 6   the   ALJ    is   not,   contrary    to     Plaintiff’s   assertion     (id.),

 7   transferring the ability to do these chores into workplace skills.

 8   Instead, it is Plaintiff’s ability to do these chores, not how long

 9   they take, that undermines her subjective statements.            (AR 23).
10

11         Third, the ALJ found that Plaintiff did not stop working due

12   to her impairments, but rather because of a “disagreement” with

13   her employer.      (AR 23).      An ALJ may properly consider whether a

14   claimant left her job for reasons other than an alleged impairment.

15   See Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001), as

16   amended (Nov. 9, 2001); see also Gregory v. Bowen, 844 F.2d 664,

17   667 (9th Cir. 1988) (“substantial evidence indicated that the

18   condition of Gregory’s back had remained constant for a number of

19   years and that her back problems had not prevented her from working
20   over that time”); Sadeeq v. Colvin, 607 F. App’x 629, 631 (9th Cir.

21   2015) (ALJ did not err in concluding an impairment was not severe

22   where the claimant “was able to continue working” despite his

23   symptoms).    Plaintiff contends that the ALJ is merely “speculating”

24   as to the reason she stopped working and “[i]t is equally likely

25   that given her obesity and other impairments that the employer had

26   made accommodations for her to work.”         (Joint Stip. at 20-21).       But

27   Plaintiff herself acknowledged that she stopped working due to a

28   “disagreement     with   [her]   manager”    and   testified   that   she   was

                                           13
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 14 of 23 Page ID #:848



 1   physically able to work despite her headaches and difficulty using

 2   her arm.   (AR 42, 45-46).

 3

 4         Finally, the ALJ found that Plaintiff’s subjective statements

 5   about the intensity and limiting effects of her symptoms were

 6   inconsistent with the objective medical evidence.                (AR 23).    While

 7   inconsistencies with the objective medical evidence cannot be the

 8   sole ground for rejecting a claimant’s subjective testimony, it is

 9   a factor that the ALJ may consider when evaluating credibility.
10   Bray, 554 F.3d at 1227; Burch, 400 F.3d at 681; Rollins, 261 F.3d
11   at 857; see SSR 16-3p, at *5 (“objective medical evidence is a

12   useful indicator to help make reasonable conclusions about the

13   intensity and persistence of symptoms, including the effects those

14   symptoms    may    have    on   the   ability     to     perform   work-related

15   activities”).       Here,   Plaintiff’s      testimony     about    her    limited

16   ability to walk and sit are belied by physical examinations that

17   demonstrated      normal   gait,   only    mild   pain    with   motion,    and   a

18   negative straight leg raising test. (AR 333, 593). While Plaintiff

19   complained of significant issues with her right arm and headaches,
20   her treatment was focused instead on her lower back pain.                 The lack

21   of treatment records during the relevant period suggests that

22   Plaintiff’s right arm symptoms were not as severe as she alleged.

23   See Tommasetti, 553 F.3d at 1039–40 (ALJ may properly infer that

24   claimant’s pain “was not as all-disabling as he reported in light

25   of the fact that he did not seek an aggressive treatment program”).

26

27

28

                                           14
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 15 of 23 Page ID #:849



 1          The Court finds that the ALJ offered clear and convincing

 2   reasons, supported by substantial evidence in the record, for his

 3   adverse credibility findings.       Accordingly, no remand is required.

 4

 5   B.     The ALJ Provided Germane Reasons For Rejecting Lay Testimony

 6

 7          In a third-party statement, Plaintiff’s friend asserted that

 8   Plaintiff is unable to stand on her feet for long period time and

 9   often wakes up with headaches.       (AR 244).    Nevertheless, Plaintiff
10   is able to perform personal care tasks, prepare meals, do some
11   house and yard work, and drive a car.           (AR 245-47).    Plaintiff’s
12   friend asserted that Plaintiff has difficulty lifting, squatting,
13   bending, standing, reaching, walking, sitting, kneeling, climbing,
14   completing tasks, and concentrating.       (AR 249).    Plaintiff can walk
15   only two to six blocks at a time before needing to rest and cannot
16   lift more than 15-20 pounds.       (AR 249).
17

18          Plaintiff asserts that the ALJ erred in assessing the lay

19   witness   testimony.      (Joint   Stip.   at    15-17).    The   ALJ     gave
20   Plaintiff’s friend’s statements “little weight” because they were

21   similar    to   Plaintiff’s     allegations      and,   like    Plaintiff’s

22   statements, were contradicted by the objective medical record.            (AR

23   24).    “Lay testimony as to a claimant’s symptoms is competent

24   evidence that an ALJ must take into account, unless he or she

25   expressly determines to disregard such testimony and gives reasons

26   germane to each witness for doing so.”           Lewis v. Apfel, 236 F.3d

27   503, 511 (9th Cir. 2001). “One reason for which an ALJ may discount

28   lay testimony is that it conflicts with medical evidence.”              Id.

                                          15
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 16 of 23 Page ID #:850



 1          The ALJ provided germane reasons for rejecting Plaintiff’s

 2   friend’s statement.         The third-party statement largely mirrored

 3   the statement submitted by Plaintiff.               (Compare AR 244-53, with

 4   id. 254-62).       As discussed above, the ALJ gave clear and convincing

 5   reasons for rejecting Plaintiff’s subjective complaints.                      Thus,

 6   because     Plaintiff’s     friend’s     “lay     testimony   was     similar     to

 7   [Plaintiff’s] complaints, it follows that the ALJ also gave germane

 8   reasons     for    rejecting    the    lay    witness   testimony.”      Leon    v.

 9   Berryhill, 880 F.3d 1041, 1046 (9th Cir. 2017); see Molina, 674
10   F.3d   at   1122    (because    “the    lay    testimony   described    the     same

11   limitations as Molina’s own testimony, . . . the ALJ’s reasons for

12   rejecting Molina’s testimony apply with equal force to the lay

13   testimony”); Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

14   694 (9th Cir. 2009) (“In light of our conclusion that the ALJ

15   provided clear and convincing reasons for rejecting Valentine’s

16   own subjective complaints, and because Ms. Valentine’s testimony

17   was similar to such complaints, it follows that the ALJ also gave

18   germane reasons for rejecting her testimony.”).

19
20          In   sum,    the   ALJ   provided      germane   reasons   for   rejecting

21   Plaintiff’s friend’s lay testimony, and no remand is required.

22

23   C.     The ALJ’s RFC Assessment Is Supported By Substantial Evidence

24

25          Plaintiff contends that the ALJ failed to properly evaluate

26   her RFC.     (See generally Joint Stip. at 7-13, 19-23).              She vaguely

27   asserts that the ALJ failed to fully assess the medical opinions,

28

                                              16
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 17 of 23 Page ID #:851



 1   her right elbow limitations, chronic headaches, degenerative disc

 2   disease, and obesity on her ability to work.                (Id.).

 3

 4         “A claimant’s residual functional capacity is what he can

 5   still do despite his physical, mental, nonexertional, and other

 6   limitations.”      Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th

 7   Cir. 1989) (citing 20 C.F.R. § 404.1545).                    An RFC assessment

 8   requires the ALJ to consider a claimant’s impairments and any

 9   related symptoms that may “cause physical and mental limitations
10   that affect what [he] can do in a work setting.”                           20 C.F.R.
11   §§ 404.1545(a)(1), 416.945(a)(1). In determining a claimant’s RFC,
12   the   ALJ   considers     all   relevant     evidence,      including        residual
13   functional capacity assessments made by consultative examiners,
14   State   Agency     physicians,    and      medical     experts.         20     C.F.R.
15   §§ 404.1545(a)(3),       416.945(a)(3);      see    also    id.    §§ 404.1513(c),
16   416.913(c).

17

18         Here,   in   fashioning     Plaintiff’s        RFC,    the     ALJ     properly

19   “consider[ed]      all    of    [Plaintiff’s]        impairments,          including
20   impairments that are not severe” and found that she was capable of

21   a limited range of sedentary work.                 (AR 17, 21); see Macri v.

22   Chater, 93 F.3d 540, 545 (9th Cir. 1996) (“When a claimant suffers

23   from multiple impairments, the Commissioner must consider their

24   combined effect in determining whether the claimant is disabled.”);

25   accord 20 C.F.R. §§ 416.923(c), 416.945(a)(2).                    The ALJ properly

26   found that Plaintiff’s right elbow osteoarthritis, lumbar spine

27   degenerative disc disease, status post remote right arm surgery,

28   affective disorder, obesity, and headaches are severe impairments.

                                             17
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 18 of 23 Page ID #:852



 1   (AR 18-20).       Plaintiff does not meet her burden to demonstrate,

 2   with medical findings or diagnostic tests, that these impairments

 3   limit    her     functional    capacity     further    than   the      ALJ’s   RFC

 4   determination.        Indeed, Plaintiff does not identify any medical

 5   evidence that contradicts the ALJ’s conclusions.                 Plaintiff does

 6   allege more right upper extremity limitation than the ALJ assessed.

 7   (Compare Joint Stip. at 7, 9-10, with AR 21).                 However, to the

 8   extent that she is relying on her subjective statements or her

 9   friend’s third-party report, the ALJ properly discredited this
10   evidence, as discussed above.
11

12         Further,     Plaintiff   misapprehends     her    treating    physician’s

13   opinion.        In November 2015, Aaron Collins, D.O., opined that

14   Plaintiff “cannot stand for long periods of time[ ] and cannot lift

15   over 20 pounds.”       (AR 593).    Dr. Collins concluded that even with

16   Plaintiff’s limitations, she is capable of sedentary work.                     (AR

17   593).    The ALJ gave Dr. Collins’s opinion “great weight.”              (AR 24).

18   Nevertheless, Plaintiff emphasizes that in the next sentence, Dr.

19   Collins indicated, “although [Plaintiff] cannot do any lifting, I
20   do not believe this makes her unable to do any form of work.”                  (AR

21   593) (emphasis added).         But Plaintiff’s focus on Dr. Collins’s

22   hyperbolic statement ignores the context of his statement, as well

23   as the overall medical record.        In the prior sentence, Dr. Collins

24   clearly found Plaintiff capable of lifting 20 pounds.                   (AR 593).

25   “[T]he    ALJ    is   the   final   arbiter   with     respect    to    resolving

26   ambiguities in the medical evidence.”             Tommasetti, 533 F.3d at

27   1041.    Moreover, Plaintiff sought relatively little treatment for

28   her arm condition, and the few records indicate only somewhat

                                            18
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 19 of 23 Page ID #:853



 1   limited range of motion.            (AR 321, 586, 615).           Other than her own

 2   subjective statements, Plaintiff does not identify any medical

 3   records        that   preclude    her   from     “any”   lifting.       Indeed,    both

 4   Plaintiff and her friend reported that she can lift up to 15-20

 5   pounds.        (AR 249, 259).     And after reviewing the medical evidence,

 6   the state agency consultants both concluded that Plaintiff is

 7   capable of lifting up to 20 pounds occasionally, which is what the

 8   ALJ adopted. (AR 21, 82, 112). Thus, substantial evidence supports

 9   the   ALJ’s      assessment      limiting   Plaintiff       to    lifting    20   pounds
10   occasionally.         (AR 21).
11

12            Nevertheless,     Plaintiff     contends        that    the   ALJ   failed   to
13   reconcile the differences between the Agency’s two consultants.                       In
14   June 2015, G. Bugg, M.D., a State agency consultant, evaluated the
15   medical record and opined that Plaintiff is limited to performing
16   work at the sedentary level, but with additional limitations,
17   including occasional pushing, pulling and reaching with her right
18   arm. 7       (AR 82-83).   In January 2016, M. Sohn, M.D., reevaluated the

19   medical record and found that Plaintiff is limited to sedentary
20   work with occasional postural activities and occasional overhead

21   reaching with her right arm.            (AR 112-13).       Plaintiff contends that

22   the ALJ rejected Dr. Bugg’s opinion in favor of Dr. Sohn’s opinion

23   without any explanation.            (Joint Stip. at 8).            To the contrary,

24   the ALJ found that Dr. Sohn’s opinion provided “greater consistency

25
              7
            Plaintiff contends that Dr. Bugg also restricted her to
26   occasional handling and fingering with her right upper extremity.
     (Joint Stip. at 8). But Dr. Bugg clearly found that Plaintiff’s
27   handling (gross manipulation) and fingering (fine manipulation)
     were “unlimited.” (AR 83).
28

                                                 19
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 20 of 23 Page ID #:854



 1   with the record that showed that [Plaintiff] had very little

 2   treatment    for    her     right   elbow   and   did   not    frequently      report

 3   difficulties       with   any    functional   activities       to     her   treatment

 4   providers.”    (AR 23).         Further Dr. Sohn noted new evidence in the

 5   record indicating “50% pain reduction following ESI” and normal

 6   gait and posture despite reduced lumbosacral range of motion.                     (AR

 7   109).   While Plaintiff argues that she “sought treatment and was

 8   referred to pain management for both lumbar spine and headaches,

 9   as well as her elbow,” she does not identify any medical records
10   that support a greater upper extremity limitation than assessed in
11   the RFC.    To the contrary, while arm surgery as a teenager resulted
12   in arthritis in Plaintiff’s elbow, the arthritis did not prevent
13   her from using her arm.          (AR 321, 355).    While Plaintiff emphasizes
14   March 2014 and June 2016 medical records finding she had limited
15   range of motion in her right elbow (Joint Stip. at 14-15) (citing
16   AR 319, 517), subsequent medical records indicate that Plaintiff
17   maintained normal function and activities of daily living with her
18   medications and therapy (AR 536, 694).              As the ALJ noted (AR 18-
19   20), Plaintiff exhibited reduced range of motion in some planes
20   but normal motion in others.           (AR 321, 517).         In 2016, Plaintiff

21   had normal grip strength in both hands and full muscle strength in

22   both arms.    (AR 614).      Thus, substantial medical evidence indicates

23   that Plaintiff is capable of a limited range of sedentary activity.

24

25         Plaintiff appears to confuse conditions with impairments. She

26   emphasizes that the ALJ did not assess any limitations related to

27   her pain, adjustment disorder, sacroiliitis, lumbago, lumbosacral

28   spondylosis,       lumbar     radiculopathy,      lumbar      facet    arthropathy,

                                             20
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 21 of 23 Page ID #:855



 1   degenerative disc disease, osteoarthritis, headaches, and obesity.

 2   (Joint Stip. at 7-9, 14-15, 21-23).          However, even if a claimant

 3   receives a particular diagnosis, it does not necessarily follow

 4   that   the   claimant   is    disabled,   because   it    is   the   claimant’s

 5   symptoms and true limitations that generally determine whether she

 6   is disabled.     See Rollins, 261 F.3d at 856.           Indeed, “[t]he mere

 7   existence of an impairment is insufficient proof of a disability.”

 8   Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993); see Key v,

 9   Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985) (“The mere diagnosis
10   of an impairment . . . is not sufficient to sustain a finding of

11   disability.”); accord Lundell v. Colvin, 553 F. App’x 681, 684 (9th

12   Cir. 2014).    For example, a “person can be depressed, anxious, and

13   obese yet still perform full-time work.”            Gentle v. Barnhart, 430

14   F.3d 865, 868 (7th Cir. 2005).        As the Seventh Circuit explained:

15   “[c]onditions must not be confused with disabilities.                The social

16   security disability benefits program is not concerned with health

17   as such, but rather with ability to engage in full-time gainful

18   employment.”     Id. (citation omitted); accord Davis v. Berryhill,

19   No. CV 17-2558, 2017 WL 6209817, at *7 (C.D. Cal. Dec. 7, 2017);
20   Owen v. Berryhill, No. 17 CV 5193, 2018 WL 388593, at *5 (W.D.

21   Wash. Jan. 12, 2018), aff’d sub nom. Owen v. Saul, No. 18-35210,

22   2020 WL 1656440 (9th Cir. Apr. 3, 2020).            In any event, based on

23   the medical evidence, the ALJ took all Plaintiff’s symptoms and

24   impairments into consideration in restricting her to a limited

25   range of sedentary work.         (AR 21).    And in consideration of her

26   affective    disorder   and    chronic    headaches,     the   ALJ   restricted

27   Plaintiff to simple, routine tasks.         (AR 21).

28

                                          21
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 22 of 23 Page ID #:856



 1         The ALJ has the sole authority to review medical and other

 2   record    evidence    and    translate      the   evidence   into   work    related

 3   functions.      20 C.F.R. § 404.1527(d)(2) (the “residual functional

 4   capacity” is an issue “reserved to the Commissioner”).                     Based on

 5   the evidence, the ALJ properly found that Plaintiff had the ability

 6   to   perform    a   limited       range   of    sedentary   work.   See     Stubbs-

 7   Danielson, 539 F.3d at 1174-76 (ALJ is responsible for translating

 8   claimant’s impairments into work-related functions and determining

 9   RFC); see also Tommasetti, 533 F.3d at 1041–42 (“The ALJ is
10   responsible for determining credibility, resolving conflicts in

11   medical    testimony,       and    for    resolving   ambiguities.”)   (citation

12   omitted).      Accordingly, the ALJ’s RFC assessment is supported by

13   substantial evidence, and no remand is required. 8

14

15

16

17

18

19
20

21

22
           8Plaintiff also contends that the hypothetical posed to the
23   VE did not contain all of her limitations. (Joint Stip. at 29-
     31). But the hypothetical question contained all the limitations
24   supported by the overall medical record, as reflected in the ALJ’s
25   RFC determination.   (Compare AR 21, with id. 66-67).     As noted
     above, the ALJ’s RFC was supported by substantial evidence. Thus,
26   the ALJ’s reliance on the VE’s testimony in response to the
     hypothetical was proper.   See Thomas v. Barnhart, 278 F.3d 947,
27   959–60 (9th Cir. 2002); Magallanes v. Bowen, 881 F.2d 747, 756–57
     (9th Cir. 1989).
28

                                                22
Case 2:18-cv-10619-AS Document 25 Filed 05/27/20 Page 23 of 23 Page ID #:857



 1                                      ORDER

 2

 3          For the foregoing reasons, the decision of the Commissioner

 4   is affirmed.

 5

 6         LET JUDGMENT BE ENTERED ACCORDINGLY.

 7

 8   DATED:   May 27, 2020

 9
                                                           /s/      _________
10                                                      ALKA SAGAR
                                               UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                          23
